DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 16 is objected to for not having the required period at the end of the claim.  Appropriate correction is required.
Claim 6-8, 13, and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-12, 14, 17, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20220012773 A1, filed: 7/9/2020), in view of Ellis et al. (US 20060129914 A1, published: 6/15/2006), and in further view of Arora et al. (US 20190295094 A1, published: 9/26/2019).
Claim 1:  Lee teaches a computer program product comprising one or more non-transitory program storage media on which are stored instructions executable by one or more processors or programmable circuits to perform operations for generating a custom template, the operations comprising: importing user account data (receiving user activity data associated with a master user account [Lee, 0006]), the user account data including a plurality of user-defined account identifiers (the user activity data collected at a user device over a time period; receiving user biometric data associated with the master user account, the user biometric data generated based on physical interactions of a user with the user device over the time period [Lee, 0006]); receiving a user input on a graphical user interface (a merchant may log in to administrator 114, such as from a browser or mobile device, and manage aspects of their storefront, such as viewing the storefront's recent activity, updating the storefront's catalog, managing orders, recent visits activity, total orders activity, and the like. In various embodiments, the merchant may be able to access the different sections of administrator 114 by using the sidebar 172, such as shown on FIG. 2 [Lee, 0052, FIG. 2]).

Lee does not teach receiving a user input on a graphical user interface, the user input including a mapping of the plurality of user-defined account identifiers to predetermined categories, the user input further including a selected ordering of two or more of the user-defined account identifiers that are mapped to the same one of the predetermined categories; for each of the user-defined account identifiers, generating a code based on the user input, the code defining the predetermined category to which the user-defined account identifier is mapped and an order ranking of the user-defined account identifier relative to any others of the user-defined account identifiers that are mapped to the same predetermined category; and generating one or more templates based on the plurality of codes, each of the one or more templates comprising a representation of at least a portion of the user account data organized according to the predetermined categories and order rankings defined by one or more of the codes.
However Ellis teaches receiving a user input on a graphical user interface (a user interface for creating an organization by a format is provided [Ellis, 0006]), the user input including a mapping of the plurality of user-defined account identifiers to predetermined categories (a user interface for creating an organization by a format is provided. The user interface displays a control to organize the data selection by a type of organization. The control could be a button, menu item, or other user interface control. The type of organization may be a sort, filter, or other type of organization. The user interface receives a selection of the control [Ellis, 0006]), the user input further including a selected ordering of two or more of the user-defined account identifiers that are mapped to the same one of the predetermined categories (a user selects the control by actuating a user selection device on the control. In response to the selection of the control, the user interface displays a menu with one or more menu items. The menu items provide selections for how to organize the data by the type of organization and one or more formats [Ellis, 0006]); for each of the user-defined account identifiers, generating a code based on the user input (every cell within a spreadsheet has a unique identification number (ID). The cell entries identify the cells in the displayed spreadsheet by the ID [Ellis, 0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user account data GUI of Lee to include the mapped GUI of selected identifiers to categories of Ellis.
One would have been motivated to make this modification because by applying identifiers to user account data, that information can be easily programmed into fields of a database.  By mapping identifiers to categories, data can be easily manipulated and executed to be displayed based on similarities.

The combination of Lee and Ellis, does not teach the code defining the predetermined category to which the user-defined account identifier is mapped and an order ranking of the user-defined account identifier relative to any others of the user-defined account identifiers that are mapped to the same predetermined category; and generating one or more templates based on the plurality of codes, each of the one or more templates comprising a representation of at least a portion of the user account data organized according to the predetermined categories and order rankings defined by one or more of the codes.
However, Arora teaches the code defining the predetermined category to which the user-defined account identifier is mapped and an order ranking of the user-defined account identifier relative to any others of the user-defined account identifiers that are mapped to the same predetermined category (account identifier database, which database stores unique account identifiers associated with each electronic payment account (for example, account numbers, account bar codes, account QR codes, or any other information that when input, permits for identification of an associated electronic payment account), and (v) account transaction database 7050—which database stores for each electronic payment account [Arora, 0077]); and generating one or more templates based on the plurality of codes, each of the one or more templates comprising a representation of at least a portion of the user account data organized according to the predetermined categories and order rankings defined by one or more of the codes (as illustrated in FIG. 7, storage device 704 may host one or more of (i) user account database 7042, which stores data corresponding to one or more user accounts created in accordance with the method of FIG. 2, (ii) Electronic payment account database 7044, which stores data relating to electronic payment accounts that have been linked with each registered user account (in accordance with the teachings of FIG. 2) and/or data relating to electronic payment accounts generated in accordance with the teachings of FIG. 3, (iii) registered biometric feature database 7046, which stores biometric templates that have been associated with or linked to electronic payment accounts stored within electronic payment account database 7044, (iv) account identifier database, which database stores unique account identifiers associated with each electronic payment account (for example, account numbers, account bar codes, account QR codes, or any other information that when input, permits for identification of an associated electronic payment account), and (v) account transaction database 7050—which database stores for each electronic payment account, details of transactions carried out through said electronic payment account—and which transaction details may include without limitation, any one or more of the transaction amount, transaction date and/or time, identity of the transferor, and/or any other information that is associated with the concerned transaction [Arora, 0077]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user account data mapped GUI of selected identifiers to categories of the combination of Lee and Ellis, to include the coded category template of Arora.
One would have been motivated to make this modification because to incorporate code into identifiers to more easily parse and categorize data.
Claims 14 and 17, having similar embodiments, are likewise rejected for the same reasons.

Claim 9:  The combination of Lee, Ellis, and Arora, teaches the computer program product of claim 1, wherein the user account data is imported from one or more data sources including an Enterprise Resource Planning (ERP) system (Examiner's Note: MPEP 2143 I. E. Obvious to try, F: known work in one field to be applied to a similar field).
Claim 20, having similar embodiments, is likewise rejected for the same reasons.

Claim 10:  The combination of Lee, Ellis, and Arora, teaches the computer program product of claim 1.  Arora further teaches wherein the plurality of user-defined account identifiers includes one or more user-defined account identifiers selected from the group consisting of an account name, an account category name, an account category description, and an account category code (account identifier database, which database stores unique account identifiers associated with each electronic payment account (for example, account numbers, account bar codes, account QR codes, or any other information that when input, permits for identification of an associated electronic payment account), and (v) account transaction database 7050—which database stores for each electronic payment account [Arora, 0077]).
 
Claim 11:  The combination of Lee, Ellis, and Arora, teaches the computer program product of claim 1.  Lee further teaches wherein the operations further comprise repopulating the one or more generated templates to reflect updates to the user account data (the e-commerce platform 100 may provide for integrated shipping services 122 (e.g., through an e-commerce platform shipping facility or through a third-party shipping carrier), such as providing merchants with real-time updates, tracking, automatic rate calculation, bulk order preparation, label printing, and the like [Lee, 0051]).
 
Claim 12:  The combination of Lee, Ellis, and Arora, teaches the computer program product of claim 11.  Lee further teaches wherein said repopulating is performed periodically at predetermined times ([Lee, 0066]).

Claim(s) 2, 15, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20220012773 A1, filed: 7/9/2020), Ellis et al. (US 20060129914 A1, published: 6/15/2006), and Arora et al. (US 20190295094 A1, published: 9/26/2019), and in further view of Nadella et al. (US 20170102839 A1, published: 4/13/2017).
Claim 2:  The combination of Lee, Ellis, and Arora, teaches the computer program product of claim 1.  The combination of Lee, Ellis, and Arora, does not teach wherein the graphical user interface comprises a hierarchical listing of the predetermined categories and a listing of the plurality of user-defined account identifiers, the user input being defined at least in part by one or more user interactions with the graphical user interface that designate positions in the hierarchical listing for the listed user-defined account identifiers.
However, Nadella teaches wherein the graphical user interface comprises a hierarchical listing of the predetermined categories and a listing of the plurality of user-defined account identifiers, the user input being defined at least in part by one or more user interactions with the graphical user interface that designate positions in the hierarchical listing for the listed user-defined account identifiers (display a graphical user interface on the display having a menu with a first hierarchical list of categories or a second hierarchical list of categories, the hierarchical lists of categories being arranged into common tiers of data; determine which hierarchical list and tier has been selected by a user; and dynamically populate and display, via the control unit, a pop-up menu containing data associated with the selected hierarchical list and tier as well as cross-navigational data corresponding to the common tier of data from the other, non-selected, hierarchical list to simplify navigation between hierarchical lists [Nadella, 0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user account data mapped GUI of selected identifiers to categories of the combination of Lee, Ellis, and Arora, to include the hierarchical listings of Nadella.
One would have been motivated to make this modification because hierarchical listings are a common means of sorting data into a visual database.
Claims 15 and 18, having similar embodiments, are likewise rejected for the same reasons.

Claim(s) 3, 4, and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20220012773 A1, filed: 7/9/2020), Ellis et al. (US 20060129914 A1, published: 6/15/2006), and Arora et al. (US 20190295094 A1, published: 9/26/2019), and in further view of Chaney et al. (US 20110218983 A1, published: 9/8/2011).
Claim 3:  The combination of Lee, Ellis, Arora, and Nadella, teaches the computer program product of claim 2.  The combination of Lee, Ellis, Arora, and Nadella, does not teach wherein the one or more user interactions comprise a drag-and-drop interaction to move one of the listed user-defined account identifiers to a position in the hierarchical listing.
However, Chaney teaches wherein the one or more user interactions comprise a drag-and-drop interaction to move one of the listed user-defined account identifiers to a position in the hierarchical listing (a user may utilize a graphical user interface, for example, by dragging and dropping fields into display sets and category groupings or by manually creating a list of the fields in each display set and category grouping [Chaney, 0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user account data mapped GUI of selected identifiers to categories of the combination of Lee, Ellis, and Arora, to include the hierarchical listings and movement of the same of Chaney.
One would have been motivated to make this modification to keep in line with the decades of computer programs of varying fields that all have drag and drop to move visual data.

Claim 4:  The combination of Lee, Ellis, Arora, and Nadella, teaches the computer program product of claim 2.  The combination of Lee, Ellis, Arora, and Nadella, does not teach wherein the graphical user interface uses an indented tree structure to differentiate positions in the hierarchical listing that are at different hierarchical levels.
However, Chaney teaches wherein the graphical user interface uses an indented tree structure to differentiate positions in the hierarchical listing that are at different hierarchical levels (Examiner's Note: as illustrated in FIG. 1A hierarchical menu has indented tree structure).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user account data mapped GUI of selected identifiers to categories of the combination of Lee, Ellis, and Arora, to include the hierarchical listings and movement of the same of Chaney.
One would have been motivated to make this modification to keep in line with the decades of computer programs of varying fields that all have drag and drop to move visual data.

Claim 5:  The combination of Lee, Ellis, and Arora, teaches the computer program product of claim 1.  The combination of Lee, Ellis, Arora, and Nadella, does not teach wherein the user input further includes a change to a name or description associated with one of the user-defined account identifiers.
However, Chaney teaches wherein the user input further includes a change to a name or description associated with one of the user-defined account identifiers (the add/change metadata process 219 retrieves each data record in the metadata database 234 that matches the album name with the current data record and updates the retrieved data records with the changes from the user and proceeds to the end state 860 [Chaney, 0105]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user account data mapped GUI of selected identifiers to categories of the combination of Lee, Ellis, and Arora, to include the hierarchical listings and movement of the same of Chaney.
One would have been motivated to make this modification to keep in line with the decades of computer programs of varying fields that all have drag and drop to move visual data.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references filter and display data into visual categories: Mitnick (US 20090063646 A1, published: 3/5/2009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145